Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17178845 application filed 07/23/2021.
The preliminary amendment filed 07/23/2021 has been entered and fully considered.
Claims 21,22,23,24,25,26,27,28,29,30,31,32,33,34,35,36,37,38,39 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,22,23,24,25,26,27,28,29,30,31,32,33,34,35,36,37,38,39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 21,22,23,24,25,26,27,28,29,30,31,32 has the phrase, “space optimizing,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim language is unclear what is included and excluded as the corresponding structure and/or material causes the “air filter” to be “space optimizing”.

Claim(s) 29 has the phrase, “a degree of tapering of the height that maximizes a total surface area of the filter medium,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim language is unclear what and how the “degree of tapering of the height” causes “maximiz[ing] a total surface area of the filter medium”; which also involves a lack of clarity as to what corresponding structure and/or material is included and excluded as causes “maximiz[ing] a total surface area of the filter medium”.

Claim(s) 32 has the phrase, “wherein the multiple countersinks mates and the multiple sleeves are configured to receive fasteners for mounting the space optimizing air filter onto the engine,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear if the countersinks mates with the sleeves or something else.

Claim(s) 32 has the phrase, “wherein the multiple countersinks mates and the multiple sleeves are configured to receive fasteners for mounting the space optimizing air filter onto the engine,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear if “fasteners for mounting the space optimizing air filter onto the engine” or if “countersinks … for mounting the space optimizing air filter onto the engine”.

Claim(s) 33 has the phrase, “space optimizing,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what manipulative difference is included and excluded as causing the “air filter” to be “space optimizing” for the method.  The phrase is merely an intended result, without any active, positive steps delimiting how this result is actually achieved. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim(s) 35 has the phrase, “wherein forming the top plate includes configuring multiple countersinks to couple with multiple sleeves that extend through the base plate,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear how “multiple sleeves that extend through the base plate” (emphasis added), if modifying “wherein forming the top plate” (emphasis added).  Also, the language is unclear if the method has an active, positive step of forming “multiple sleeves that extend through the base plate”.

Claim(s) 38 has the phrase, “decreasing the height such that a total surface area of the filter medium is maximized,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what manipulative difference is included and excluded as causing the “decreasing the height such that a total surface area of the filter medium is maximized” for the method.  The phrase is merely an intended result, without any active, positive steps delimiting how this result is actually achieved. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim(s) 39 has the phrase, “wherein forming the top plate includes configuring the top plate to receive an air cleaner cover,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear how “an air cleaner cover”, if modifying “wherein forming the top plate”.  Also, the language is unclear if the method has an active, positive step of forming “an air cleaner cover”.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 23, 24, 25, 26, 28, 29, 30, 33, 34, 37, 38, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5064458 (herein known as MACHADO), as evidenced by American Heritage Dictionary of the English Language.

With regard to claim 21, MACHADO teaches an air filter (taken within the non-specific means for achieving intended result optimizing space), especially at abstract, fig 1,c1ln6-7,c2ln1-4 and discussion of encompassed structure as follows for the claim 1 language
a filter medium 26 capable of cleaning an airstream into an air inlet (at commencing at 27) of an engine, especially at fig 1,c1ln5-15,c2ln5-13,c2ln 35-40; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
a base plate (36; instant figs 3,4, instant specification para 36, illustrates that the "top plate 112" is not a flat plate) capable of mounting the filter medium to the air inlet via 24, especially at abstract, fig 1,c1ln6-7,c2ln1-11,c2ln25-30
a top plate (30; instant figs 3,4, instant specification para 36, illustrates that the "top plate 112" is not a flat plate; in-light of, instant specification para 13, and as evidenced by the American Heritage Dictionary of the English Language, fastening is interpreted as to facilitate securing, rather than merely being a fastener) capable of fastening the filter medium onto the engine, especially at fig 1,c1ln60-67,c2ln15-20

With regard to claim 22, MACHADO teaches 
wherein a lower portion of the filter medium is fixated, such as via 50, to the base plate and a top portion of the filter medium is fixated to the top plate, especially at abstract, fig 1,c1ln6-7,c1ln60-67,c2ln1-11,c2ln15-20,c2ln25-30, c2ln45-55

With regard to claim 23, MACHADO teaches 
wherein the base plate includes a first recessed portion (adjacent lower portion) for receiving the lower portion, especially at abstract, fig 1,c1ln6-7,c1ln60-67,c2ln1-11,c2ln15-20,c2ln25-30, c2ln45-55

With regard to claim 24, MACHADO teaches 
wherein the top plate includes a second recessed portion (adjacent top portion) for receiving the top portion, especially at abstract, fig 1,c1ln6-7,c1ln60-67,c2ln1-11,c2ln15-20,c2ln25-30, c2ln45-55

With regard to claim 25, MACHADO teaches 
wherein the first recessed portion and the second recessed portion are respectively crimped onto the lower portion and the top portion (as depicted), especially at abstract, fig 1,c1ln6-7,c1ln60-67,c2ln1-11,c2ln15-20,c2ln25-30, c2ln45-55

With regard to claim 26, MACHADO teaches 
wherein the first recessed portion and the second recessed portion are respectively molded onto the lower portion and the top portion (within the scope of a mold as a frame which the lower portion and the top portion are around the first recessed portion and the second recessed portion respectively), especially at abstract, fig 1,c1ln6-7,c1ln60-67,c2ln1-11,c2ln15-20,c2ln25-30, c2ln45-55; see extrinsic evidence of “mold” in the American Heritage Dictionary of the English Language

With regard to claim 28, MACHADO teaches 
wherein implicitly the filter medium has a non-specific maximal height at a front portion of the filter medium and has a non-specific minimal height at a rear portion of the filter medium, especially at abstract, fig 1,c1ln6-7,c1ln60-67,c2ln1-11,c2ln15-20,c2ln25-30, c2ln45-55

With regard to claim 29, MACHADO teaches 
wherein the filter medium includes a non-specific degree of tapering of the height that non-specific maximizes a total surface area of the filter medium, especially at abstract, fig 1,c1ln6-7,c1ln60-67,c2ln1-11,c2ln15-20,c2ln25-30, c2ln45-55

With regard to claim 30, MACHADO teaches 
wherein the filter medium includes a non-specific degree of tapering of the height along the width of the filter medium, especially at abstract, fig 1,c1ln6-7,c1ln60-67,c2ln1-11,c2ln15-20,c2ln25-30, c2ln45-55

With regard to claim 33, MACHADO teaches an air filter (taken within the non-specific means for achieving intended result optimizing space), especially at abstract, fig 1,c1ln6-7,c2ln1-4 and discussion of encompassed method as follows for the claim 1 language
a configured a filter medium 26 for cleaning an airstream into an air inlet (at commencing at 27) of an engine (within the scope of non-specific method of configuring), especially at fig 1,c1ln5-15,c2ln5-13,c2ln 35-40
formed a base plate (36; instant figs 3,4, instant specification para 36, illustrates that the "top plate 112" is not a flat plate) intended to mount onto the air inlet (via 24; within the scope of non-specific method of forming), especially at abstract, fig 1,c1ln6-7,c2ln1-11,c2ln25-30
the filter medium fixated to the base plate (36; instant figs 3,4, instant specification para 36, illustrates that the "top plate 112" is not a flat plate; within the scope of non-specific method of fixating), especially at abstract, fig 1,c1ln5-15,c2ln1-13,c2ln25-40
a top plate formed (30; instant figs 3,4, instant specification para 36, illustrates that the "top plate 112" is not a flat plate; in-light of, instant specification para 13, and as evidenced by the American Heritage Dictionary of the English Language, fastening is interpreted as to facilitate securing, rather than actually being a fastener; within the scope of non-specific method of forming) to fasten the filter medium onto the air inlet, especially at fig 1,c1ln60-67,c2ln15-20
the top plate fixed to the filter medium (within the scope of non-specific method of fixating), especially at fig 1,c1ln60-67,c2ln15-20

With regard to claim 34, MACHADO teaches 
formed an inlet receiver (27; within the scope of non-specific method of forming, and within the scope of non-specific for receiving the air inlet), especially at abstract, fig 1,c1ln1-15,c2ln1-13,c2ln25-40

With regard to claim 37, MACHADO teaches 
pleating the filter medium (which is taken as implicitly involving decreasing a height of the filter medium from a maximal height to a minimal height of the filter medium; which is within the claim scope of non-specific decreasing a height of the filter medium from a non-specific maximal height at a front portion of the filter medium to a non-specific minimal height at a rear portion of the filter medium), especially at fig 1,c1ln60-67,c2ln5-20

With regard to claim 38, MACHADO teaches 
pleating the filter medium (which is within the claim scope of non-specific decreasing the height such that a non-specific total surface area of the filter medium is non-specific maximized), especially at fig 1,c1ln60-67,c2ln5-20

With regard to claim 39, MACHADO teaches 
configured the top plate to non-specific receive an air cleaner cover (16; within the scope of non-specific method of configuring), especially at fig 1,c1ln60-68,c2ln5-20

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 32, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5064458 (herein known as MACHADO), as evidenced by American Heritage Dictionary of the English Language.

With regard to claim 31, MACHADO of does not specifically teach wherein the top plate includes multiple countersinks configured to couple with multiple sleeves that extend through the base plate
But, MACHADO teaches wherein the top plate includes countersink (about 48) to couple with sleeve (50) that extend through the base plate, especially at abstract, fig 1,c1ln6-7,c2ln1-4,c2ln45-50 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate countersink and sleeve of MACHADO such that the top plate includes multiple countersinks configured to couple with multiple sleeves that extend through the base plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)

With regard to claim 32, MACHADO teaches
 wherein the countersink mates via fastener and the sleeve are configured to receive "bolt" (fastener) capable of mounting the space optimizing air filter onto the engine (within the scope of previous doublication of parts), especially at abstract, fig 1,c1ln6-7,c2ln1-4,c2ln45-50

With regard to claim 35, MACHADO of does not specifically teach wherein forming the top plate includes configuring multiple countersinks to couple with multiple sleeves that extend through the base plate
But, MACHADO teaches wherein formed the top plate (within scope of non-specific method of forming) includes configured countersink (about 48) to couple with sleeve (50) that extend through the base plate (within scope of non-specific method of configuring), especially at abstract, fig 1,c1ln6-7,c2ln1-4,c2ln45-50 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate countersink and sleeve of MACHADO such that wherein forming the top plate includes configuring multiple countersinks to couple with multiple sleeves that extend through the base plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)

With regard to claim 36, MACHADO of does not specifically teach wherein forming the top plate includes configuring the multiple countersinks and the multiple sleeves to receive fasteners for mounting the space optimizing air filter onto the air inlet
But, MACHADO teaches wherein formed the top plate (within scope of non-specific method of forming) includes configured the countersink and the sleeve to receive "bolt" (fastener; within scope of non-specific method of configuring) within scope of non-specific of how for mounting the space optimizing air filter onto the air inlet, especially at abstract, fig 1, c1ln6-7, c2ln1-4, c2ln45-50 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate fastener of MACHADO such that wherein forming the top plate includes configuring the multiple countersinks and the multiple sleeves to receive fasteners for mounting the space optimizing air filter onto the air inlet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5064458 (herein known as MACHADO) in view of US 20150075123 (herein known as CARTER), as evidenced by American Heritage Dictionary of the English Language.

With regard to claim 27, MACHADO does not specifically teach wherein the first recessed portion and the second recessed portion are respectively adhered to the lower portion and the top portion. 
But, CARTER teaches placing adhesive to a top and bottom portions of a filter element 32, especially at para 55, figes 2a-2c 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide adhesive to the lower portion (of filter) and the top portion (of filter) of CARTER to the first recessed portion, the second recessed portion, the lower portion and the top portion of MACHADO such that the first recessed portion (adjacent filter) and the second recessed portion (adjacent filter) are respectively adhered to the lower portion (of filter) and the top portion (of filter) of MACHADO-CARTER for the benefit of sealing the filter element against the passage of air, as taught by CARTER especially at para 55, figs 2a-2c


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776